DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 7/18/2022. Claims 1-20 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a connection structure including one or more insulating layers made of a photosensitive insulating material and one or more redistribution layers disposed on or in the one or more the insulating layers;
a first bridge disposed on the connection structure, and including one or more first circuit layers connected to the one or more redistribution layers;
a frame disposed around the first bridge on the connection structure; and
an encapsulant disposed on the connection structure, and covering at least a portion of each of the first bridge and the frame, wherein the frame comprises:
first and second insulating layers, a first wiring layer disposed on one side of the first insulating layer opposite to another side of the first insulating layer which faces the second insulating layer, a second wiring layer disposed between the first insulating layer and the second insulating layer, and disposed on a level of the first bridge, a third wiring layer disposed on one side of the second insulating layer opposite to another side of the second insulating layer which faces the first insulating layer, a first wiring via in the first insulating layer connecting the first wiring layer and the second wiring layer to each other, and
a second wiring via in the second insulating layer connecting the second wiring layer and the third wiring layer to each other, one or more of the first to third wiring layers are connected to the one or more redistribution layers, and
one of the one or more insulating layers of the connection structure extends continuously to be in contact with the frame and the first bridge (emphasis added), as in the context of claim 1;
the bridge embedded interposer comprises a connection structure including one or more insulating layers made of a photosensitive insulating material and one or more redistribution layers, a bridge disposed on the connection structure and including one or more circuit layers connected to the one or more redistribution layers, a frame disposed around the bridge on the connection structure, and an encapsulant disposed on the connection structure and covering at least a portion of each of the bridge and the frame, 
the frame comprises:
first and second insulating layers,
a first wiring layer disposed on one side of the first insulating layer opposite to another side of the first insulating layer which faces the second insulating layer, 
a second wiring layer disposed between the first insulating layer and the second insulating layer, and disposed on a level of the first bridge, 
a third wiring layer disposed on one side of the second insulating layer opposite to another side of the second insulating layer which faces the first insulating layer, 
a first wiring via in the first insulating layer connecting the first wiring layer and the second wiring layer to each other, and
a second wiring via in the second insulating layer connecting the second wiring layer and the third wiring layer to each other, one or more of the first to third wiring layers are connected to the one or more redistribution layers, 
one of the one or more insulating layers of the connection structure extends continuously to be in contact with the frame and the bridge,
the one or more circuit layers are connected to the printed circuit board through the one or more redistribution layers and the first to third wiring layers, one of the first wiring via and the second wiring via is tapered in a direction towards the connection structure (emphasis added), as in the context of claim 16; and 
a bridge embedded interposer having a connection structure having a first side and a second side opposing the first side, and including one or more insulating layers made of a photosensitive insulating material and one or more redistribution layers disposed on or in the one or more insulating layers, the a bridge disposed on the first side of the connection structure, and including one or more circuit layers connected to the one or more redistribution layers, a frame disposed around the bridge of the first side of the connection structure, and an encapsulant disposed on the first side of the connection structure, and covering at least a portion of each of the bridge and the frame, 
a first semiconductor chip disposed on the second side of the connection structure, and
having a plurality of first connection pads connected to the one or more redistribution layers;
and
a second semiconductor chip disposed on the second side of the connection structure, and
having a plurality of second connection pads connected to the one or more redistribution layers, wherein at least a portion of the plurality of first connection pads and at least a portion of the plurality of second connection pads are connected to each other through the one or more circuit layers, 
the frame comprises:
first and second insulating layers, 
a first wiring layer disposed on one side of the first insulating layer opposite to another side of the first insulating layer which faces the second insulating layer, 
a second wiring layer disposed between the first insulating layer and the second insulating layer, and disposed on a level of the bridge, 
a third wiring layer disposed on one side of the second insulating layer opposite to another side of the second insulating layer which faces the first insulating layer, 
a first wiring via in the first insulating layer connecting the first wiring layer and the second wiring layer to each other, and
a second wiring via in the second insulating layer connecting the second wiring layer and the third wiring layer to each other, one or more of the first to third wiring layers are connected to the one or more redistribution layers,
one of the one or more insulating layers of the connection structure extends continuously to be in contact with the frame and the bridge, and
 one of the first wiring via and the second wiring via is tapered in a direction towards the connection structure (emphasis added), as in the context of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/20/22